John Maryon and John Williams Feoffees in trust for Ezekiel and Mary Brisco Children of the late Ezekiel & Rebecca Brisco plaints *1122conta Captn William Wright who married wth the sd Rebecca Defendt in an action of debt of Four hundred pounds money according to Attachmt. This case was submitted by consent of partys to the Bench without a Jury who upon a full hearing and consideration of the severall pleas and evidences in the case produced gave Judgemt for the plaint8 that the Defendt do deliver up unto the plaint8 upon his Oath all the movable Estate in his hands which hee received with his late wife Rebecca (that so they may cleer the house and Land for the Orphants so far as it will reach) and pay costs of Court.